United States Court of Appeals
                                                              Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               December 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51200
                         Summary Calendar


                         GARY EUGENE SIMS,

                                              Plaintiff-Appellant,

                              versus

DOUG DRETKE, Director, Correctional Institutional Division; VILL
 ERILL, Unit Warden; UNIVERSITY OF TEXAS MEDICAL BRANCH; SHIELA
                 PIEPRZYCO; ROMEO ROJAS, Doctor,

                                             Defendants-Appellees.


           Appeal from the United States District Court
                 for the Western District of Texas
                           (5:05-CV-129)


Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Gary Eugene Sims, Texas prisoner # 1029968, contests the

dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(i)-(ii) as frivolous and for failure to state a

claim.   He also moves for the appointment of counsel.

     Sims, who is HIV positive, contends: the defendants have been

deliberately indifferent to his medical needs by, inter alia,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
denying him medication for HIV treatment; and they are engaged in

a “conspiracy to let [him] die”.

         Because the district court’s dismissal was based on the

complaint’s both being frivolous and failing to state a claim, our

review is de novo.     See Geiger v. Jowers, 404 F.3d 371, 373 (5th

Cir. 2005); Harper v. Showers, 174 F.3d 716, 718 & n.3 (5th Cir.

1999).    As the district court noted, the United States Department

of Health and Human Services has stated an HIV-positive individual

need not necessarily undergo anti-HIV treatment; whether to undergo

such treatment depends on an individual’s medical assessments and

particular circumstances.    Sims admits being medically examined on

numerous occasions, but disagrees with his diagnosis and course of

treatment.    Such disagreement, standing alone, is insufficient to

state a claim under § 1983.    See Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991); see also Banuelos v. McFarland, 41 F.3d 232,

235 (5th Cir. 1995).    Sims’ conclusory allegation of a conspiracy

is also insufficient to establish such a claim.       See Wilson v.

Budney, 976 F.2d 957, 958 (5th Cir. 1992).

     Because this case does not present exceptional circumstances,

Sims’ motion for appointment of counsel is denied.       Akasike v.

Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994).

                                         AFFIRMED; MOTION DENIED




                                   2